Title: To Thomas Jefferson from Meriwether Smith, 25 June 1779
From: Smith, Meriwether
To: Jefferson, Thomas



Sir
Philadelphia, June 25h. 1779.

Permit me to recommend to your particular Notice and Civilities Monsr: de Francy, who is the Agent of Monsr: de Beaumarchais, and honoured with his particular Esteem and Friendship. I shall be extremely deceived if you will not find him a Man of strict Honour and liberal Sentiments; disposed to render every Service to the State consistent with the Interest of his Patron and Employer; who,  to facilitate the Views of some of our Countrymen, has met with unmerited Abuse and very injurious Treatment; disgraceful indeed, to the great Council of America. The Services rendered by Mr. de Beaumarchais to these United States, will for ever entitle him to their warmest Acknowledgments and most grateful Returns; and I rest assured that you will never be backward in your Endeavours to restore them to the good Opinion and Friendship of an able and most zealous Advocate for their Prosperity and Happiness.
  I am requested by my Colleagues to transmit to you the Answer of the Minister Plenipotentiary of France to your Letter inclosing the Resolves of the Genl. Assembly of Virginia, ratifying the Treaties of Alliance and Commerce, entered into with that Court, which you will accordingly receive in the enclosed Letter. I shall consider these Resolves of the General Assembly as a Testimony of their Approbation of my Conduct, in opposing all those Measures which I conceived were calculated to destroy the Alliance; and altho’ they are made very seasonably, and, I doubt not, will have a very good Effect, I cannot avoid telling you that I think it is necessary to be attentive to the Dispositions of the People and to observe whether their Conduct be conformable to the Spirit of those Resolutions: For, be assured, the M——r of F——e fears much more the Consequences of Seduction, than the Success of B---h Arms in America. The Establishing Committees through these States is by no Means considered in a favourable Point of View. It carries along with it the Appearance of a Design to place the Government again in the Hands of the People the better to conduct them to some favourite Object. I shall only remark, upon this Occasion, that Committees were formed for bringing about the Independence of these States, and may be very instrumental in establishing an Alliance with Britain. If I may be permitted to reason from the Effect of their Measures here, I will not hesitate to declare that the Object they have in View is not that which is assigned for the Cause.
I am not informed whether I am continued in the Delegation for the ensuing Year. If I am, there are some Matters of Importance which I wish to see finally settled in Congress, before I return to Virginia; when they are concluded, the Situation of my Family and private Affairs will demand my particular Attention. Yet I would not wish to withdraw myself intirely from the Service of my Country in these Times, as I flatter myself I can in some other Respects render it essential Services. With this Persuasion I am induced both by Duty and Inclination, to acquaint you that I will chearfully  undertake any Negociations which the Exigency of the States may make it necessary for you to attempt in Europe. I am, Sir, with much Esteem, Your most obedient, & hble Servant,

Meriwether Smith


P.S. Pray will you be so obliging to give me your Sentiments respecting the Currency of these States, and your Opinion of the proper Methods of redemption? Whether you approve of Such Plans as are founded upon the Principle contain’d in the inclosed publication, or whether Taxation alone is the simple or honest and radical cure for the Depreciation, and the best Means of Redemption?

